Case 3:18-cv-00017-NKM-JCH Document 401 Filed 07/08/21 Page 1 of 8 Pageid#: 6660



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


                                                  )
  BRENNAN M. GILMORE,                             )
                                                  )
                 Plaintiff,                       )
                                                  )
  v.                                              )   No. 3:18-cv-00017-NKM-JCH
                                                  )
  ALEXANDER E. (ALEX) JONES, et al.,              )
                                                  )
                 Defendants.                      )
                                                  )
                                                  )

                                    SCHEDULING ORDER

        WHEREAS, the Court issued a proposed pretrial order on May 17, 2021; (D.I. 299);

        WHEREAS, all parties have conferred and have agreed upon a modified schedule to control

 the remainder of this action,

        WHEREAS, all parties attended a telephonic status conference with the Court on June 25,

 2021, whereby the Court ordered an extension of deadlines of 30-45 days to accommodatethe search,

 collection, and production of discovery from Defendants Alexander (“Alex”) Jones and James

 (“Jim”) Hoft.

        All parties hereby submit the proposed scheduling order for deadlines that shall control the

 remainder of this action:
Case 3:18-cv-00017-NKM-JCH Document 401 Filed 07/08/21 Page 2 of 8 Pageid#: 6661




                         Event                       Current Dates        Proposed Dates

       Deadline to complete fact discovery            July 23, 2021      September 6, 2021

       Potential settlement / ADR discussion          July 28, 2021      September 10, 2021

       Fed. R. Civ. P. 26(a)(2)(B) opening            July 30, 2021      September 13, 2021
       expert reports

       Fed. R. Civ. P. 26(a)(2)(B) responsive        August 20, 2021      October 4, 2021
       expert reports

       Fed. R. Civ. P. 26(a)(2)(B) reply expert
       reports (limited to subject matter first      September 3, 2021   October 18, 2021
       raised in responsive reports)

       Deadline to complete all discovery,            September 13,       October 28, 2021
       including expert depositions.                      2021

       Deadline to file dispositive motions           September 20,       November 4, 2021
                                                          2021

       Deadline to file oppositions to dispositive   October 11, 2021    November 22, 2021
       motions

       Deadline to file replies to dispositive        October 25, 2021    December 2, 2021
       motions

       Deadline for hearing dispositive motions      TBD by the Court    TBD by the Court


       Exchange list of witnesses expected to be     December 9, 2021     December 9, 2021
       called at trial

       Deadline for filing motions in limine          December 16,         December 16,
       (copies to opposing counsel)                       2021                2021

       Deadline for filing oppositions to motions    January 13, 2022     January 6, 2022
       in limine (copies to opposing counsel)

       Deadline for filing proposed jury
       instructions and special interrogatories      January 13, 2022    January 11, 2022
       (copies to opposing counsel)
Case 3:18-cv-00017-NKM-JCH Document 401 Filed 07/08/21 Page 3 of 8 Pageid#: 6662




                       Event                         Current Dates        Proposed Dates

       Deadline for filing joint pretrial order
       including:
       • any contested issues of law that require
       a ruling before trial;
       • the essential elements that a party must
       prove to establish any meritorious claims
       remaining for adjudication, and the
       damages or other relief sought;
       • the essential elements that a party must
       prove to establish any meritorious
       defenses;                                    January 13, 2022    January 11, 2022
       • the material facts and theories of
       liability or defense;
       • the issues of fact contested by each
       party;
       • any contested issues of law that do not
       require a ruling before trial;
       • any stipulations; and
       • any special voir dire questions


       **Disputed sections to be filed as
       separate addendum**
       Pretrial conference                          TBD by the Court    TBD by the Court


                                                    January 18-21 and   January 18-21 and 24-
       Trial                                           24-27, 2022            27, 2022
Case 3:18-cv-00017-NKM-JCH Document 401 Filed 07/08/21 Page 4 of 8 Pageid#: 6663




      All other terms in the Scheduling Order remain in effect.

      It is so ORDERED.

      The Clerk shall send a copy of this Order to the parties.

                                                    ENTER: February 8, 2021



                                                    Joel C. Hoppe
                                                    U.S. Magistrate Judge



 Dated: June 25, 2021                        Respectfully submitted,

                                                   By: /s/ Anwar L. Graves
                                                   Jonathan Hacker, admitted pro hac vice
                                                   Anwar L. Graves, admitted pro hac vice
                                                   O’MELVENY & MYERS LLP
                                                   1625 Eye Street, N.W.
                                                   Washington, DC 20006
                                                   Telephone: (202) 383-5300
                                                   Facsimile: (202) 383-5414
                                                   agraves@omm.com
                                                   jhacker@omm.com
                                                   Hassen A. Sayeed, admitted pro hac vice
                                                   O’MELVENY & MYERS LLP
                                                   Times Square Tower
                                                   7 Times Square
                                                   New York, New York 10036
                                                   Telephone: (212) 326-2000
                                                   Facsimile: (212) 326-2061
                                                   hsayeed@omm.com
                                                   Andrew Mendrala, Virginia Bar No. 82424
                                                   COHEN MILSTEIN SELLERS & TOLL
                                                   PLLC
                                                   1100 New York Avenue N.W., Fifth Floor
                                                   Washington, D.C. 20005
                                                   Telephone: (202) 408-4600
                                                   Facsimile: (202) 408-4699
                                                   amendrala@cohenmilstein.com

                                                   Aderson Francois, admitted pro hac vice
                                                   CIVIL RIGHTS CLINIC
                                                   GEORGETOWN UNIVERSITY LAW
                                                   CENTER
                                                   600 New Jersey Avenue, N.W.
                                                   Washington, D.C. 20001
                                                   Telephone: (202) 662-9065
                                                   Aderson.Francois@georgetown.edu

                                                   Elizabeth B. Wydra, admitted pro hac vice
Case 3:18-cv-00017-NKM-JCH Document 401 Filed 07/08/21 Page 5 of 8 Pageid#: 6664




                                        Brianne J. Gorod, admitted pro hac vice
                                        CONSTITUTIONAL ACCOUNTABILITY
                                        CENTER
                                        1200 18th Street, N.W., Suite 501
                                        Washington, D.C. 20036
                                        Telephone: (202) 296-6889
                                        elizabeth@theusconstitution.org
                                        brianne@theusconstitution.org
                                        Counsel for Plaintiff
Case 3:18-cv-00017-NKM-JCH Document 401 Filed 07/08/21 Page 6 of 8 Pageid#: 6665



                                        /s/ Marc J. Randazza
                                        Marc J. Randazza, pro hac vice
                                        RANDAZZA LEGAL GROUP, PLLC
                                        2764 Lake Sahara Drive, Suite 109
                                        Las Vegas, Nevada 89117
                                        Tel: 702-420-2001
                                        Fax: 305-437-7662
                                        ecf@randazza.com

                                        Jay M. Wolman, pro hac vice
                                        Randazza Legal Group, PLLC
                                        100 Pearl Street, 14th Floor
                                        Hartford, CT 06103
                                        Tel: 702-420-2001
                                        Fax: 305-437-7662
                                        ecf@randazza.com

                                        Evan D. Mayo (VSB No. 89383)
                                        Thomas E. Albro (VSB No. 12812)
                                        Tremblay & Smith, PLLC
                                        105-109 East High Street
                                        Charlottesville, Virginia 22902
                                        Tel: 434-977-4455
                                        Fax: 434-979-1221
                                        evan.mayo@tremblaysmith.com
                                        tom.albro@tremblaysmith.com

                                        /s/ John C. Burns
                                        John C. Burns, admitted pro hac vice
                                        BURNS LAW FIRM
                                        P.O. Box 191250
                                        Saint Louis, MO 63119
                                        Tel: (314) 329-5040
                                        Fax: (314) 282-8136
                                        TBLF@PM.ME

                                        Timothy B. Hyland
                                        Virginia Bar No. 31163
                                        HYLAND LAW PLLC
                                        1818 Library Street, Ste. 500
                                        Reston, VA 20190
                                        (703) 956-3548 (Tel.)
                                        (703) 935-0349 (Fax)

                                        /s/ David S. Wachen
                                        Wachen LLC
                                        11605 Montague Court
                                        Potomac, MD 20854
                                        (o) (240) 292-9121
Case 3:18-cv-00017-NKM-JCH Document 401 Filed 07/08/21 Page 7 of 8 Pageid#: 6666



                                        (f) (301) 259-3846
                                        david@wachenlaw.com
                                        www.wachenlaw.com
Case 3:18-cv-00017-NKM-JCH Document 401 Filed 07/08/21 Page 8 of 8 Pageid#: 6667
